Citation Nr: 0702451	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  06-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  This decision in pertinent 
part granted service connection for PTSD and assigned a 50 
percent rating for this disability.  The veteran expressed 
disagreement with this initial rating; accordingly, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this claim.  

In June 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

It is not shown that service-connected psychiatric 
symptomatology due to PTSD results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met. 38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, 
Diagnostic Code (DC) 9411 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by rating decision dated in July 2005 
and statement of the case dated in February 2006.  By these 
notifications, the RO essentially informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The record before the Board 
contains reports from VA examinations and outpatient 
treatment, as well as opinions from VA medical professionals, 
which will be addressed as pertinent.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The Board notes that the February 2005 VCAA letter pertained 
to the veteran's  claims for service connection, and not to 
his subsequent claim for an increased initial rating for 
PTSD.  The Board is cognizant of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Dingess v. Nicholson, 19 Vet. App, 473 (2006), promulgated 
after the July 2005 rating decision to which the veteran 
filed an appeal, in which the Court appeared to hold that a 
"downstream" issue, such as the claim on appeal, required 
VCAA notice separate and distinct from the original 
"upstream" issue.  Review of the record reveals that the 
veteran was not otherwise provided notice of the information 
necessary to prevail in his claim for an increased rating for 
PTSD prior to the initial adjudication of his claim, but he 
was provided with this notice by the July 2005 rating 
decision and February 2006 SOC.  Such notice notwithstanding, 
the Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, however, as the July 2005 rating decision was 
promulgated prior to the Court's ruling in Dingess, 
furnishing the veteran with the VCAA notice discussed in this 
Court decision was essentially an impossibility.  Failure to 
provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  

Moreover, the Court has held that timing errors such as 
discussed above do not have the natural effect of producing 
prejudice and, therefore, prejudice must be specifically 
pled.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed above, the 
veteran received such notice in the July 2005 rating decision 
and February 2006 statement of the case, and he was given the 
opportunity to respond to these determinations.  He has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.  In addition, because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2006).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships warrants a 70 percent 
disability rating.  Id.

With the above criteria in mind, the relevant evidence will 
be summarized.  As previously referenced, service connection 
for PTSD, at a rating of 50 percent, was granted by rating 
decision dated in July 2005.  Referenced in this decision 
were findings from a February 2005 VA psychiatric 
examination, at which time the veteran exhibited a neatly 
groomed appearance.  He was pleasant, polite and easily 
engaged during the interview, but his affect was anxious and 
he was tearful in describing his experiences.  The mood was 
described as depressed, anxious, and irritable at times.  
Speech was normal and fluent and thought process was goal 
directed.  There was no evidence of delusional thought 
content or audio or visual hallucinations.  The veteran was 
alert and attentive during the interview, but the veteran 
complained about having some problems with memory and 
concentration.  It was noted that the veteran was a good 
historian as he was able to share detailed information about 
the dates and time frames of events in his life.  He did 
admit having suicidal ideation on and off over the years, 
including recently, but he denied a specific suicidal plan, 
or a history of a specific suicidal attempt.  The veteran 
also admitted that he becomes easily angry, but he denied 
having any desire to harm others with physical violence.  He 
appeared to have good judgment and insight.  

Following the examination, the psychologist noted in summary 
that the veteran was able to complete a college degree 
following his separation from service and succeed as a 
draftsman for twenty four years before losing his job.  The 
extent to which the veteran's PTSD led to his dismissal from 
his job was unclear to the examiner.  The diagnoses included 
PTSD and dysthymic disorder, and the Global Assessment of 
Function (GAF) score was 50, which represents "serious" 
impairment of social and occupational functioning.  

Additional evidence of record includes reports from 
outpatient treatment in a VA mental hygiene clinic, to 
include therapy in a PTSD group, from January 2005 to 
February 2006.  A December 2005 report from one of the 
veteran's psychologists indicated the veteran was reporting 
that it was becoming more challenging to manage his PTSD 
symptoms as a result of external stressors such as his being 
unemployed and having family conflicts.  Specific symptoms of 
PTSD were described as hypervigilance, intrusive thoughts, 
anxiety, flashbacks and sleeping difficulties.  The 
psychologist stated that it was mandatory for the veteran to 
continue with a "comprehensive treatment plan" to manage 
his PTSD symptoms and prevent him from decompensating.  
Recommended treatment included continuation with PTSD group 
therapy, individual psychotherapy, and psychopharmacology.  
The veteran was also advised to reduce external stressors.  
Another statement submitted in December 2005 by a VA 
psychiatrist noted that because the veteran's PTSD symptoms 
have increased in severity, his medication had been increased 
and he had been assigned to an individual therapist to deal 
with "severe" symptoms.  

The most recent pertinent clinical evidence is contained in 
reports from a February 2006 visit to a VA mental hygiene 
clinic, at which the time the veteran stated with regard to 
his current symptoms:  "I'm alright."  He stated that he 
was continuing to look for employment, a fact which depressed 
him because he had always been able to provide for his family 
but now could not.  The veteran reported working for a couple 
of days a week at a job that did not pay much.  He stated 
that he chopped firewood to relieve tension and frustration, 
and that he wakes up frequently at night.  His group therapy 
was helpful according to the veteran, but he feels 
"terrible" after these sessions to the extent that they 
stir things inside him.  He leaves the sessions with feelings 
of anxiousness and impending doom.  He had no thoughts of 
self harm.  The examiner's assessment was that the veteran 
was "[m]anaging fairly well."  

In his June 2006 sworn testimony to the undersigned, the 
veteran explained that he lost his job as a Board Draftsman 
in September 2004, and this type of job does not "exist 
really anymore."  He reported that he had a part-time job as 
a hearing reporter with the Social Security Administration 
for two days a week for a total of 10 hours a week.  The 
veteran stated that he lost his job as a draftsman due to a 
bad relationship with his boss, and not due to job 
"cutbacks."  He testified that he is able to get along with 
people at work by making a "real conscious effort to just 
keep my mouth shut and mind my business."  The veteran 
reported that he has very few friends and leads an 
essentially isolated existence.  He also reported that his 
sleep patterns were "awful," and stated that he always has 
an anxious feeling and can never relax because he feels "the 
hammer's gonna' drop."  The veteran's representative 
emphasized at the close of the hearing that he and the 
veteran felt that symptoms of PTSD has increased in severity.     

Applying the pertinent criteria to the facts summarized 
above, the Board notes that the medical evidence, while 
demonstrating some limitations caused by the veteran's PTSD 
as reflected by a GAF score of 50, does not demonstrate 
symptomatology that matches the specific criteria required 
for a 70 percent rating for this disability.  That is, this 
evidence does not demonstrate obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with violence, spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The record did show that the veteran admitted to having 
suicidal thoughts past, and the Board recognizes that 
suicidal ideation is one of the manifestations for PTSD 
warranting a 70 percent rating under the criteria set for the 
above.  However, the veteran stated that he has not attempted 
suicide or had any "specific thoughts" of committing 
suicide, and the clinical record does not reveal any active 
concern on the part of his treatment providers that the 
veteran actually exhibits suicidal ideation.  With regard to 
the impact of the veteran's PTSD on his employment to the 
extent that symptoms of this condition might render him 
unable to interact professionally with others, it appears 
that economic factors, rather than the veteran's PTSD, 
represent the greatest obstacle for the veteran to overcome 
in obtaining a job in his chosen profession.  As such, and in 
light of the fact that the quite specific criteria for an 
increased rating codified at 38 C.F.R. § 4.130 DC 9411 are 
otherwise in significant part not demonstrated, the Board 
finds that increased compensation is not warranted.   

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
50 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that a 70 percent rating for PTSD 
is not warranted, is the same as used to determine that 
higher "staged" ratings are not warranted for an earlier 
time.  Thus, a rating in excess of 50 percent for PTSD not 
warranted for any portion of the time period in question.
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned by 
this decision are provided for certain manifestations of the 
veteran's service-connected PTSD, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent hospitalizations due to this 
disorder, and although interference with the veteran's duties 
at his employment have been described, the service-connected 
PTSD has not shown functional limitation beyond that 
contemplated by the current 50 percent evaluation assigned.  
To this end, while the veteran describes increasing symptoms 
of PTSD, and such symptoms were said by a VA psychiatrist in 
December 2005 to be increasing in severity, the most recent 
VA mental hygiene clinic report dated in February 2006 
indicated the veteran is managing fairly well.  Accordingly, 
the RO's decision not to refer this issue for consideration 
was correct.

The veteran asserts a much more debilitating and worsening 
condition due to his PTSD than was demonstrated by the 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


